Citation Nr: 1123474	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for erectile dysfunction (ED), migraine headaches, rosacea, vertigo, skin cancer (lump removed from head and face), vitiligo, and an eye disorder.

 2.  Entitlement to service connection for ulcerative colitis with adenomatous polyp disease, to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for a fibrous hyperplasia (claimed as arteritis), to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for skin growth of the ear and hip, to include as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for Alzheimer's disease, to include as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for cataracts, to include as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a result of exposure to ionizing radiation.

8.  Entitlement to service connection for a hiatal hernia, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board notes that although the Veteran did not appeal the issues of whether new and material evidence had been received to reopen the claim for service connection Bell's palsy and depression, and the issues of service connection for status post-cerebral vascular accident, and coronary artery disease, the Veteran's representative has raised such issues in his Informal Hearing Presentation.  See July 2009 VA Form 21-4138 from Veteran (response to RO inquiry clarifying that the Veteran was appealing the denial of service connection for skin diseases including skin cancer on head; growths; vitiligo; rosacea; and arteritis; migraine headaches; eye problems; stomach problems to include ulcers; hiatal hernia; an esophageal disorder; and erectile dysfunction; Alzheimer's disease; and prostate cancer).  Further, the Veteran has raised the issue of service connection for prostate cancer which has not been adjudicated by the RO.  As these issues are not currently before the Board they are referred to the RO for appropriate action.

The Board notes further, that although in the July 2009 VA Form 21-4138, the Veteran did not indicate that he was appealing the decision as to service connection for vertigo and cataracts, these issues were included in the November 2009 statement of the case.  The Veteran subsequently indicated in his December 2009 substantive appeal that he intended to appeal all of the issues listed on the statement of the case.  As such, the issues of service connection for vertigo and cataracts have been included in the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for multiple disorders based on exposure to ionizing radiation during his period of active service.  Of record is a Radiation Risk Activity Information Sheet, completed by the Veteran in April 2008, in which he chronicled his involvement in Operation Desert Rock/Upshot/Knothole.  The Board notes that Operation Upshot-Knothole was a series of eleven nuclear test shots conducted in 1953 in Nevada.  The Veteran noted that he was one mile from the test site during the first test, and 3 miles away during the second.  He stated that he was ordered to walk through the bomb site immediately following the conclusion of the detonation, that his gas mask was not working properly and had to be removed in order to breathe, and that he inhaled heavy, rolling dust from the shock wave.  See Statement, April 2, 2008.

The Board notes that the Veteran's period of active service, from August 1951 to August 1953, coincided with Operation Upshot-Knothole, in which testing was performed from March 17, 1953 to June 20, 1953.  Of record is a Commendation, dated May 25, 1953, regarding an atomic exercise conducted at Camp Desert Rock, Nevada and recognizing that the Veteran was called upon to perform duties of a clerk during this time.  In April 2002, the RO attempted to obtain the Veteran's complete personnel records from the National Personnel Records Center (NPRC), in order to determine whether the Veteran was present during nuclear testing, as he claimed.  However, the NPRC informed the RO that the Veteran's remaining records were most likely destroyed in a fire, and therefore were unavailable.

When a veteran's service records are unavailable, VA's duty to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, this duty increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Although the RO attempted to retrieve the Veteran's personnel records in association with prior claims for service connection, the Board notes that an attempt to retain the Veteran's unit records has not been made.  The Veteran was assigned to Battery A, 2nd Guided Missile Battalion, 1st Guided Missile Group.  As such, the Veteran's account of his involvement with testing of this type appears to be consistent with his Army unit assignment.

The Board notes that VA has identified certain diseases in 38 C.F.R. § 3.309(d)(2) that are presumed to be the result of radiation exposure.  See 38 U.S.C.A. § 1112(c) (West 2002).  As noted above, it has not been determined whether the Veteran participated in a "radiation-risk activity" as defined by the regulation, namely, Operation Upshot-Knothole during the period provided in 38 C.F.R. § 3.309(d)(3)(v)(H).  Regardless, none of the claimed diseases are listed among the diseases for which presumptive service connection may be granted under 38 C.F.R. § 3.309(d)(2) (2010).

However, when a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) (2010).  Specifically, VA must request certain radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2) and (b)(1) (2010).  "38 C.F.R. § 3.311(b) does not provide presumptive service connection for 'radiogenic diseases.'  Rather, it outlines a procedure to be followed in adjudicating a claim for service connection for such diseases."  Ramey v. Brown, 9 Vet. App. 40, 45 (1996), affirmed sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

Regarding the Veteran's claims for entitlement to service connection for various skin disorders, including skin cancer, and cataracts, the Board notes that skin cancer and posterior subcapsular cataracts are among the list of the radiogenic diseases identified in 38 C.F.R. § 3.311(b)(2).  Therefore, the Veteran's claims must be afforded the special development procedures provided in 38 C.F.R. § 3.311.  

Once it is determined that the Veteran has a radiogenic disease, VA should try to confirm whether the Veteran was exposed to ionizing radiation or residuals from any of the incidents described above while serving in the Army, and, if so, to obtain any unit or other records involving radiation monitoring conducted during Operation Upshot-Knothole during the time the Veteran's unit was stationed and/or involved.  On remand, VA should ask the service department and any other appropriate government agency about the Veteran's possible exposure to ionizing radiation and, if a response cannot be given, to indicate the reason(s) why.  To this end, the RO, following attempts to locate the Veteran's unit records, should request that Defense Threat Reduction Agency (DTRA) verify the Veteran's participation in Operation Upshot-Knothole and provide a dose estimate.  See 38 C.F.R. § 3.311(a)(2)(i), (ii).  The RO should then determine whether the prerequisites for referral to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b) have been met.

The Board further notes that if military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the Veteran's presence at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(i) (2010).  
Once a dose estimate is obtained, it is noted that any exposure higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998).  

Finally, other claimed diseases not listed in the applicable regulations cited above may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  If the Veteran submits such evidence on remand as to the remaining claimed disabilities not listed in the regulations or submits evidence of direct service connection (see Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), then appropriate action should be taken by the RO such as obtaining a VA opinion or examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination(s) to determine the nature of any claimed skin cancer and cataracts that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner(s) is requested to review all pertinent records associated with the claims file.  The examiner(s) must determine whether the Veteran has a current diagnosis of skin cancer or residual thereof and/or posterior subcapsular cataracts.  

2.  If it is determined that the Veteran has a radiogenic disease as set forth in 38 C.F.R. § 3.311, to include posterior subcapsular cataracts or skin cancer, or if the Veteran cites or submits competent scientific or medical evidence on remand that the remaining claimed disabilities are radiogenic diseases (albeit not listed in the regulations), or submits evidence of direct service connection based on exposure to ionizing radiation, an attempt should be made to obtain the Veteran's unit records.  The Veteran was assigned to Battery A, 2nd Guided Missile Battalion, 1st Guided Missile Group, from August 1951 through August 1953.  Specifically, VA must contact the Department of the Army or any other government depository and request information to determine whether, and to what extent, the Veteran was exposed to ionizing radiation while serving in the Army and, if so, to obtain any unit records involving radiation monitoring conducted during Operation Upshot-Knothole during the time the Veteran's unit was stationed or involved, if applicable.

3.  If the VA examiner determines that the Veteran has skin cancer and/or posterior subcapsular cataracts or if the Veteran cites or submits competent scientific or medical evidence on remand that the remaining claimed disabilities are radiogenic diseases (albeit not listed in the regulations), or submits evidence of direct service connection based on exposure to ionizing radiation, the RO should request a radiation dose estimate from the DTRA.  The information contained in the letter to DTRA should include the regulation under which the request is made (38 C.F.R. § 3.311); the Veteran's name, address, and phone number; the Veteran's branch of service and service number; the Veteran's social security number; the Veteran's organization or unit of assignment at the time of exposure; dates of assignment at the radiation-risk activity; a full description of the duties at the radiation risk activity; and, a description of the disease claimed.  See Veterans Benefits Administration Fast Letter 04-20.

4.  If skin cancer and/or posterior subcapsular cataracts is diagnosed or if the Veteran cites or submits competent scientific or medical evidence on remand that the remaining claimed disabilities are radiogenic diseases (albeit not listed in the regulation), or submits evidence of direct service connection based on exposure to ionizing radiation, and after dose estimates have been obtained, the case should be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that any of the claimed disabilities as likely as not resulted from exposure to ionizing radiation during active service.  

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims should be readjudicated.  

If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



